MERCER, Chief Judge.
Hearing upon a petition for review has been had. This matter involves the claim of Wadsworth Homes, Inc., now known as James H. Stanton Construction Company. The Company claims a lien against Lots 11, 12 and 13, and against the proceeds of the sale of Lot 19. It is undisputed that the Company did not file its claim of lien with the Recorder of Knox County, Illinois within four months of delivering material to the lots. Under Section 7, Chapter 82 of the Illinois Revised Statutes, its lien is invalid as to any other creditor encumbrances or purchaser. Under Section 70, sub. c of the Bankruptcy Act, 11 U.S. C.A. § 110, sub. c, the Trustee in Bankruptcy has all the rights of a lien creditor from the date of bankruptcy. Therefore, the lien claim of the Stanton Company is invalid against the Trustee in Bankruptcy because of its failure to file a claim within four months after the completion of the work.
I have examined findings of the Referee and I am of the opinion that his findings are not clearly erroneous. The order of the Referee is hereby affirmed.